UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Petitioner-Appellee,

v.                                                                    No. 97-6314

ROBERT MORRIS COCHRAN,
Respondent-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CA-96-813-BO)

Submitted: January 30, 1998

Decided: February 24, 1998

Before HALL and MURNAGHAN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Barbara D. Kocher, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Robert M. Cochran appeals from the district court's order adopting
the recommendation of the magistrate judge that Cochran continue to
be committed to the custody of the Attorney General of the United
States. We find that the district court did not clearly err in finding that
Cochran presently continues to suffer from a mental disease or defect
such that his release would create a substantial risk of bodily injury
to another person or serious damage to the property of another. Con-
sequently, we affirm.

Cochran's current confinement at FCI-Butner follows a long his-
tory of mental illness and violent behavior. In the mid-1970's, he was
charged with threatening and intimidating a federal judge and was
hospitalized for three months after going to the judge's office with a
shotgun that later was found to be loaded. At that time, he was found
not competent.

In the mid-1980's, Cochran was charged with mailing threatening
letters to a federal judge. He was found not competent to stand trial.
A psychiatrist evaluated Cochran, who claimed that he was a prophet
of God. Cochran denied sending threatening letters, stating that he
merely filed a notice of appeal because the judge was not responding
appropriately to his case. The psychiatrist observed that when things
did not go his way, Cochran became "hostile, angry, belligerent, and
argumentative." He characterized Cochran as acutely psychotic and
diagnosed him as "manic depressive, manic type." Cochran remained
in the most secure unit due to his threats towards staff and his prior
threatening behavior.

Pursuant to 18 U.S.C. § 4246 (1994), in December 1987 a federal
district court in Missouri committed Cochran to the custody of the
Attorney General on the grounds that he was suffering from a mental

                     2
illness and posed a substantial risk of bodily injury to others or seri-
ous damage to the property of others if he was released. Four years
later, Cochran was transferred from FMC-Springfield in Missouri to
FCI-Butner in North Carolina. Here, psychiatrists diagnosed Cochran
as a paranoid schizophrenic and prescribed Haldol Decanoate, an anti-
psychotic drug. Cochran remained psychotic and delusional despite
his medical treatment. Doctors placed Cochran on a new medication,
Clozaril, in 1996.

That same year, Cochran filed a motion to be discharged from his
§ 4246 commitment. After the case was transferred from Missouri to
North Carolina, a hearing was held. One of Cochran's treating psychi-
atrists, Dr. Thomas Owens, testified that despite the involuntary treat-
ment with medications, Cochran's progress at FCI-Butner has been
"rocky." Owens noted that in 1992, Cochran sent the President of the
United States a letter threatening his life and that he had been
involved in two incidents resulting in disciplinary segregation. The
first incident occurred in 1995 when Cochran cursed a counselor who
had directed him to wash his face. The second event took place in
1996, only three months before the hearing, when he disrupted a bible
study, refused to leave, and then hit one correctional officer and
attempted to assault another. Ultimately, officers gained control over
Cochran by placing him in restraints. Owens concluded that if Coch-
ran was not hospitalized at a facility like Butner, he would pose a dan-
ger to the public.

Dr. Billy Royal conducted a psychiatric evaluation of Cochran. He
concluded that Cochran has a poor prognosis for ever being able to
function outside a state or federal hospital. Royal opined that medica-
tion will not change Cochran's mental health and that the main reason
to medicate him would be to enable him to function at a level that cre-
ated the fewest problems for himself or others. He also reported that
Cochran's mother advised him that only under extreme duress would
Cochran would continue medication on an outpatient basis. Although
Royal did not testify, the magistrate judge relied on his report when
making the recommendation.

Cochran testified on his own behalf, stating that he is a prophet and
that he believes the doctors at Butner are not competent to treat him.
When questioned about his plans if he were released, Cochran stated

                    3
that he would pursue his pending lawsuits, but failed to explain where
he would live or how he would continue medical treatment.

Based on the evidence presented, the magistrate judge recom-
mended that Cochran remain committed pursuant to§ 4246. In addi-
tion to Cochran's history and the medical opinions concerning his
behavior, the magistrate noted that Cochran's diagnosis in his Annual
Forensic Updates filed in January and November 1995 was that of
chronic paranoid schizophrenia, and that Dr. Royal also concluded in
October of 1996 that Cochran suffers from chronic paranoid schizo-
phrenia and manic depression. After considering Cochran's objec-
tions, the district adopted the magistrate judge's recommendation and
ordered that Cochran remain committed. It is from this order that
Cochran now appeals.

A person may be committed under 18 U.S.C. § 4246 only if the
district court finds by clear and convincing evidence that he suffers
from a mental disease or defect as a result of which his release would
create a substantial risk of harm to others or to the property of others.
The government must establish dangerousness under§ 4246 by clear
and convincing evidence. 18 U.S.C. § 4246(d). The district court's
finding that the government has established dangerousness by clear
and convincing evidence will not be overturned on appeal unless it is
clearly erroneous. See United States v. Cox, 964 F.2d 1431, 1433 (4th
Cir. 1992).

We find that the district court's opinion was not clearly erroneous
in this case. There is no dispute in the medical evidence that Cochran
suffers from a mental illness and the evidence supports the court's
conclusion that Cochran's release would indeed pose a substantial
risk of harm to others or the property of others. Dr. Owens testified,
that even with medical treatment, Cochran has had disciplinary prob-
lems and acted violently as recently as a few months prior to his
§ 4246 hearing. Owens expressed the belief that Cochran would pose
a danger to the public if he were released. Moreover, the medical
evaluation conducted at the request of Cochran's counsel concluded
that Cochran's prognosis was poor and the only reason for continuing
his medication was to maintain him at a level that would pose the
fewest problems.

                    4
The findings of the magistrate judge, adopted by the district court,
are all supported in the record. The magistrate judge and the district
court carefully weighed the evidence and determined that, as a result
of Cochran's mental illness, his release would pose a substantial risk
of harm to person or property. We conclude that this finding is not
clearly erroneous. Consequently, we affirm. We deny Cochran's pro
se motions to file a pro se supplemental formal brief and for general
relief. We also deny his pro se motion for oral argument and dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5